UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
AHMED ADNAN AHJAM (ISN 326),            )
 a/k/a Abu Rawda,                       )
                                        )
              Petitioner,               )
                                        )
       v.                               )    Civil Action No. 09-745 (RCL)
                                        )
BARACK H. OBAMA, President              )
 of the United States, et al.,          )
                                        )
              Respondents.              )
____________________________________)

                                                ORDER

       The Court held a status conference in this matter on August 17, 2009. In accordance with

that proceeding, it is hereby

       ORDERED the parties shall adhere to the following schedule:

               Respondents conclude discovery ordered             By September 25, 2009
               by Judge Walton

               Petitioner’s Traverse is filed                     By December 1, 2009;

       and it is further

       ORDERED that upon petitioner’s unopposed request the Court shall use “Ahmed Adnan

Ahjam” as petitioner’s primary name while retaining “Abu Rawda” as petitioner’s alias (as in the

caption above).

       SO ORDERED.



               Signed by Royce C. Lamberth, Chief Judge, on August 17, 2009.